t c summary opinion united_states tax_court julie tishkoff petitioner v commissioner of internal revenue respondent docket no 16337-15s filed date julie tishkoff pro_se nicholas r rosado for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’ sec_2012 federal_income_tax a sec_6651 addition_to_tax of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a sec_6654 addition_to_tax of dollar_figure after concessions the issues for decision are whether petitioner may exclude dollar_figure from gross_income relating to proceeds received from the settlement of a lawsuit whether petitioner is liable for the sec_6651 addition_to_tax for failure to timely file her federal_income_tax return whether petitioner is liable for the sec_6651 addition_to_tax for failure to timely pay income_tax for and whether petitioner is liable for the sec_6654 addition_to_tax for failure to pay estimated income_tax for continued internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner concedes that she received settlement proceeds of dollar_figure in and that she did not file a federal_income_tax return for background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference petitioner resided in california when the petition was timely filed petitioner worked as an employee for wells fargo from date until date in petitioner was working as the administrative assistant to the market president petitioner’s employment was terminated in date in date petitioner filed a complaint with the u s department of labor alleging that wells fargo had violated whistleblower protection provisions of the sarbanes-oxley_act of wells fargo denied the claim in date and supplemented its response in date in date petitioner filed a complaint against wells fargo in the superior court of california county of san francisco alleging four causes of action wrongful termination for whistleblowing hostile work environment harassment intentional infliction of emotional distress and whistleblower retaliation in her complaint petitioner alleged that her employment was wrongfully terminated in retaliation for her complaining about wells fargo’s illegal and fraudulent business practices claiming that wells fargo had engaged in a campaign of retaliation intended to coerce her resignation which escalated from to petitioner’s complaint detailed the alleged retaliation as harassment which included attacking her job performance issuing unwarranted discipline public criticism and humiliation removal of job duties and harassing her due to her protected complaints as well as constant insults verbal assaults screaming yelling and false accusations of misconduct petitioner’s complaint further alleged that she suffered severe emotional distress and physical injuries and has necessarily expended sums in the treatment of such injuries the complaint alleged that the emotional distress included anxiety depression trouble focusing and weight gain and that petitioner had to seek therapy and take medication for treatment of this emotional distress petitioner’s complaint did not provide further detail about the type or extent of her alleged physical injuries and physical sickness at trial petitioner asserted that because of the alleged abusive treatment by her employer on one occasion she fell and twisted her ankle and on another occasion she cut her thumb while slicing a bagel petitioner asserts that both injuries required doctor’s visits and that the cut on her thumb required stitches and left a scar petitioner also asserts that the emotional distress caused her to gain about pounds have a fast heartbeat and panic attacks and have high blood pressure petitioner asserts she also had to visit a doctor for these medical problems petitioner asserts she did not have a prior medical history of these ailments petitioner also asserted in her petition that the emotional distress caused her to have severe headaches throw up and suffer pain and nausea and that she attempted suicide and has the scars to prove it petitioner and wells fargo engaged in voluntary mediation and reached a settlement the agreement titled conditional settlement agreement and mutual release provided that wells fargo denied all of petitioner’s claims and that she would receive dollar_figure in full settlement and release of all of her claims against wells fargo of that dollar_figure settlement amount after attorney’s fees and litigation costs petitioner received dollar_figure before payroll_taxes for lost wages and dollar_figure for alleged emotional distress as specifically described by the settlement agreement petitioner did not file a timely federal_income_tax return for nor did she request an extension petitioner also did not file a federal_income_tax return for petitioner paid dollar_figure in federal_income_tax during the year as income_tax withheld for the internal_revenue_service irs or respondent prepared a substitute for return for petitioner for the tax_year under sec_6020 this substitute for return included the dollar_figure of settlement proceeds in petitioner received a check from wells fargo on date for dollar_figure for the alleged emotional distress wells fargo reported this payment via form 1099-misc miscellaneous income respondent submitted as evidence exhibits 6-j and 7-j petitioner’s account transcripts for and showing that no tax_return was filed for either year petitioner also admitted at trial that she did not file a tax_return for either year the account transcript for shows that petitioner does not owe any_tax for that year petitioner’s taxable_income as other income and was mailed to petitioner in a notice dated date the irs included this substitute for return with the notice_of_deficiency dated date petitioner timely filed a petition for redetermination on date after filing her petition petitioner provided respondent with a form 1040ez income_tax return for single and joint filers with no dependents for this delinquent_return was prepared by a certified_public_accountant and dated date on her form 1040ez petitioner reported dollar_figure in wages and did not include the dollar_figure settlement proceeds in her taxable_income i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner did not allege the substitute for return calculated an income_tax_liability of dollar_figure less income_tax withheld of dollar_figure resulting in a tax_deficiency of dollar_figure or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a in unreported income cases the commissioner must base the deficiency on some substantive evidence that the taxpayer received unreported income 181_f3d_1002 9th cir aff’g tcmemo_1997_97 774_f2d_932 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer the parties stipulated to a form 1099-misc issued by wells fargo and petitioner confirmed receipt of the settlement proceeds since petitioner acknowledges receipt of the settlement proceeds the only issue before us is whether the settlement proceeds are excludable under sec_104 see hardy v commissioner f 3d pincite rapp v commissioner f 2d pincite ii proceeds from settlement agreement generally gross_income includes all income from whatever source derived see sec_61 sec_1_61-1 income_tax regs the scope of sec_61 is broad and exclusions from income are narrowly construed see 515_us_323 504_us_229 348_us_426 the taxpayer must demonstrate that she is within the clear scope of any statutory exclusion see commissioner v schleier u s pincite burke u s pincite 141_tc_331 aff’d __ f app’x __ wl 9th cir date sec_61 indicates that items specifically excluded from gross_income are listed in part iii sections damages excluding punitive_damages received for personal physical injuries or physical sickness may generally be excluded from gross_income sec_104 although emotional distress is not by itself considered a physical injury or physical sickness damages for emotional distress attributable to a physical injury or physical sickness qualify as damages excludable from income under sec_104 sec_1_104-1 income_tax regs stress-induced sickness does not qualify the personal physical injury or personal physical sickness must instead be the cause of the stress prasil v commissioner tcmemo_2003_100 wl at according to the legislative_history of sec_104 emotional distress includes symptoms caused by stress such as insomnia headaches and stomach disorders id at citing h_r conf rept no pincite ndollar_figure 1996_3_cb_741 n the small_business job protection act of pub_l_no sec a stat pincite amended sec_104 to limit the exclusion inter alia to personal physical injuries or physical sickness when damages are received pursuant to a settlement agreement the nature of the claim that was the basis for settlement and not the validity of the claim controls whether the damages are excludable under sec_104 burke u s pincite see also 105_tc_396 t he critical question is in lieu of what was the settlement amount_paid aff’d 121_f3d_393 8th cir if the settlement agreement lacks an express statement of what the settlement amount was paid to settle we look at the intent of the payor which we determine on the basis of all the facts and circumstances of the case including the complaint that was filed and the details surrounding the litigation 349_f2d_610 10th cir aff’g tcmemo_1964_33 102_tc_116 aff’d in part rev’d in part and remanded on another issue 70_f3d_34 5th cir the court is not required to accept a taxpayer’s self-serving testimony asserting that there was a physical injury or physical sickness prasil v commissioner wl at petitioner asserts that the payor her former employer intended these proceeds to compensate her for the physical injuries and physical sickness she suffered from the alleged abuse petitioner asserts that because of the stress on one occasion she was rushing and fell and twisted her ankle which began bleeding and on another occasion she cut her thumb while slicing a bagel petitioner asserts that she had to visit the doctor for both incidents and that the cut on her thumb required stitches and left a scar petitioner asserted in her petition that the emotional distress caused her to have severe headaches throw up suffer pain and nausea and attempt suicide which left scars petitioner also asserts that the emotional distress caused her to gain excessive weight have a fast heartbeat suffer from panic attacks and have high blood pressure petitioner asserts that she had to visit a doctor for all of these ailments which are all documented in my medical history and that she did not have a prior history of high blood pressure as indicated petitioner received the damages pursuant to a settlement agreement the agreement states that the payment of dollar_figure is for alleged emotional distress the agreement does not refer to physical injuries or physical sickness since the settlement agreement does not refer to physical injuries or physical sickness we look to the complaint and other details surrounding the settlement see burke u s pincite knuckles v commissioner f 2d pincite bagley v commissioner t c pincite robinson v commissioner t c pincite in addition to the settlement agreement and petitioner’s testimony we look to the complaint to assist in determining the payor’s intent in the payment of the dollar_figure settlement the complaint states in several places that petitioner suffered physical and mental injuries and has necessarily expended sums in the treatment of such injuries the complaint however does not provide details about the type or extent of these physical injuries petitioner alleges that she suffered anxiety depression trouble focusing and weight gain which are symptoms of emotional distress damages for which are not excludable in the absence of personal physical injury or physical sickness the complaint did not detail any of the physical injuries or sickness that petitioner testified about such as a sprained ankle a cut thumb or high blood pressure petitioner’s testimony at trial is the sole evidence of any physical injury or physical sickness and we will not rely solely on this testimony see knuckles v commissioner f 2d pincite robinson v commissioner t c pincite prasil v commissioner wl at on the basis of this entire record it appears more likely that to the extent petitioner suffered personal physical injury or personal physical sickness that injury or sickness was the result of her emotional distress than that the emotional distress was caused by her physical injuries and physical sickness thus the payor wells fargo did not call any witnesses to testify and petitioner did not present any other witnesses or provide other evidence of the payor’s intent petitioner’s claims of physical injury and physical sickness are not the type for which damages qualify for income exclusion under sec_104 see prasil v commissioner wl at sec_1_104-1 income_tax regs on the basis of this record there is insufficient evidence to show that the settlement proceeds were intended to compensate petitioner for personal physical injuries or physical sickness see sec_104 sec_1_104-1 income_tax regs iii sec_6651 additions to tax a failure to timely file addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed including extensions unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect sec_7491 provides that the commissioner has the burden of production in any court sec_104 also excludes damages not in excess of the amount_paid for medical_care described in sec_213 or b for emotional distress sec_1_104-1 income_tax regs petitioner has not provided any receipts or other proof of medical_expenses incurred because of the emotional distress or provided testimony estimating the amounts so expended if the secretary makes a return for the taxpayer under sec_6020 it is disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 but it is treated as a return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 proceeding with respect to liability for an addition_to_tax the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates that imposing the penalty is appropriate see 116_tc_438 respondent has satisfied his burden of production under sec_7491 by introducing account transcripts reflecting that petitioner did not file a return and petitioner’s testimony at trial that she did not timely file a return and did not prepare a form 1040ez for until after filing the petition in this case see sec_6651 higbee v commissioner t c pincite b failure to timely pay addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the taxpayer’s return on or before the date prescribed unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect the sec_6651 addition_to_tax applies only when an petitioner’s federal_income_tax return for was due by date with no extension requested if petitioner had timely requested and been granted an extension she would have an extended due_date of date see sec_6072 sec_6081 petitioner provided a return dated date more than two years after the original due_date the amount of the addition_to_tax under para of sec_6651 reduces the amount of the addition_to_tax under para for any month to which an continued amount of tax is shown on a return filed by the taxpayer or prepared by the secretary sec_6651 g 120_tc_163 aff’d without published opinion wl 3d cir when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared a substitute for return that satisfies the requirements of sec_6020 127_tc_200 aff’d 521_f3d_1289 10th cir respondent has shown and petitioner does not dispute that the only federal_income_tax she paid for was the amount withheld for income_tax which is approximately one-third of the total_tax due for the year thus petitioner did not meet her income_tax obligation for respondent has established that the secretary prepared a substitute for return that satisfies the requirements of sec_6020 by providing a return for prepared for petitioner and sent to her in the notice dated date thus respondent has met the burden of production under sec_7491 see sec_6651 wheeler v commissioner t c pincite cabirac v commissioner t c pincite higbee v commissioner t c pincite continued addition_to_tax applies under both paragraphs sec_6651 c exceptions to sec_6651 additions to tax reasonable_cause and the absence of willful neglect is a defense to the sec_6651 and additions to tax willful neglect means a conscious intentional failure or reckless indifference 469_us_241 the determination of whether reasonable_cause exists is based on all the facts and circumstances ruggeri v commissioner tcmemo_2008_300 wl at a taxpayer meets the reasonable_cause exception if she shows that she exercised ordinary business care and prudence sec_301_6651-1 proced admin regs this determination is factual and the burden_of_proof is on the taxpayer merriam v commissioner tcmemo_1995_432 wl at aff’d without published opinion 107_f3d_877 9th cir reasonable_cause has been found not to exist when the taxpayer claims the failure_to_file or pay the tax was due to being too busy overworked dealing with personal affairs such as an automobile accident or overwhelmed by business and financial affairs see 92_tc_899 80_tc_588 aff’d and remanded 748_f2d_908 4th cir merriam v commissioner wl at a taxpayer is excused for reasonable_cause to the extent the taxpayer shows she exercised ordinary business care and prudence in trying to pay her tax_liability and either could not pay or would suffer undue_hardship if she paid her tax when due sec_301_6651-1 proced admin regs undue_hardship must be more than an inconvenience to the taxpayer it requires that she had the risk of a substantial financial loss resulting from making the tax payment on time merriam v commissioner wl at petitioner asserts that she did not file a federal_income_tax return for or pay her income_tax due because she was unemployed had lost her apartment and was moving frequently having lived in about ten or twelve different places in a few years petitioner also referred to a fire but did not provide details petitioner did not mention efforts to comply with her tax_return filing and payment obligations until long after tax was due asserting at trial i’ve asked my accountant to get me caught up petitioner by not attempting to comply with her tax_return filing and payment obligations did not exercise ordinary business care and prudence in attempting to meet those obligations petitioner’s assertion that she was overwhelmed by her living situation does not constitute reasonable_cause see crocker v commissioner t c pincite odend’hal v commissioner t c pincite ruggeri v commissioner wl at merriam v commissioner wl at sec_301_6651-1 proced admin regs petitioner claims she was unemployed for a time although the exact timeframe is not clear although unemployment could be a financial hardship petitioner did not provide further detail about her financial situation when income_tax was due and did not demonstrate that she would have had a risk of substantial loss if she had paid her tax on time thus petitioner has not shown undue_hardship and we do not find that she demonstrated reasonable_cause for her failure to pay her tax when due see merriam v commissioner wl at sec_301_6651-1 proced admin regs since petitioner did not demonstrate that she has a valid defense against her failures to file her federal_income_tax return and pay her federal_income_tax due on time we uphold the additions to tax under sec_6651 and iv sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on a taxpayer who underpays her estimated income_tax unless an exception applies see sec_6654 the sec_6654 addition_to_tax is determined by applying the underpayment rate established under sec_6621 to the amount of the underpayment for the period of the underpayment this addition_to_tax under sec_6654 is mandatory unless the taxpayer can place herself under one of the computational exceptions provided in that section 75_tc_1 33_tc_1071 sec_6654 provides two mechanical exceptions to the applicability of the sec_6654 addition_to_tax first the addition is not applicable if the tax shown on the taxpayer’s return for the year in question or if no return is filed the taxpayer’s tax for that year reduced by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition_to_tax is not applicable if the taxpayer’s tax_liability for the preceding_taxable_year was zero sec_6654 a mount of the underpayment means the excess of the required_installment over the amount if any of the installment paid on or before the due_date for the installment sec_6654 the period of the underpayment runs from the due_date for the installment to the earlier of the 15th day of the 4th month following the close of the taxable_year or with respect to any portion of the underpayment the date on which such portion is paid sec_6654 sec_6654 provides limited situations in which the secretary can waive the addition_to_tax none of which are applicable here with respect to the second mechanical exception on the basis of the account transcript for petitioner did not owe any_tax for that year despite not filing a return therefore petitioner’s tax_liability for the preceding year was zero and she falls under the second mechanical exception we conclude that the addition_to_tax under sec_6654 does not apply for see id grosshandler v commissioner t c pincite estate of ruben v commissioner t c pincite we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
